DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the retracted position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the restraining position" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the support shaft" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s note: it appears that claim 3 should be depended on claim 2 instead of claim 1. The above lacking of antecedent basis issues can be overcome by amending claim 3 to depend on claim 2.
Allowable Subject Matter
Claims 1-2, and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art either alone or in combination fails to disclose, teach or suggest a height adjusting structure for a casing, comprising: a caster supporting a lower end of the adjustment bolt, wherein: the height adjusting structure includes a coupling member; wherein the coupling member has a fixing part, an extended part extended, and a meshing part formed at a portion within the casing on the extended part and having a plurality of engaging portions aligned at a predetermined pitch in a vertical direction; the casing has therein a fixed part to which the extended part of the coupling member is fixed; and the height adjusting structure further includes a restraining member configured to mesh with the meshing part with the extended part fixed to the fixed part, thereby restraining the extended part so that the extended part is unable to move vertically
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                             February 25, 2022